
	
		III
		112th CONGRESS
		2d Session
		S. RES. 403
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony, document
		  production, and legal representation in United States v. Richard F.
		  Dickie Scruggs.
	
	
		Whereas, in the case of United States v. Richard F.
			 Dickie Scruggs, Case No. 3:09–CR–00002–GHD–SAA, pending in the
			 United States District Court for the Northern District of Mississippi, the
			 defense has served a subpoena for testimony on Hugh Gamble, a former employee
			 of Senator Trent Lott, and a subpoena for testimony and document production on
			 Brad Davis, an employee of Senator Thad Cochran;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Hugh Gamble, Brad Davis, and any
			 other employee from whom testimony may be necessary are authorized to testify,
			 and Brad Davis is authorized to produce documents, in the case of United States
			 v. Richard F. Dickie Scruggs, except concerning matters for
			 which a privilege should be asserted.
		2.The Senate Legal Counsel
			 is authorized to represent Hugh Gamble, Brad Davis, and any other employee of
			 the Senate from whom evidence may be sought, in connection with the testimony
			 and document production authorized in section one of this resolution.
		
